DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach a rotating electrical machine comprising: a rotor with a hollow cylindrical shape disposed around and defining an axis line between a drive end and an non-drive end of the rotating electrical machine, the rotor including a support annulus axially aligned with the axis line and made of a fiber composite material with the fibers generally aligned parallel with the axis line the support annulus including a plurality of magnet cavities disposed therein and spaced radially around the support annulus, each magnet cavity receiving a magnetic bar; an outer stator disposed concentrically about the rotor and defining an outer annular gap there between, the outer stator including a first plurality of conductive windings wound thereon; and an inner stator disposed concentrically within the rotor and defining an inner annular gap there between, the inner stator including a second plurality of conductive winding wound thereon, the inner stator operatively connected to a shaft.
Claims 2-14 are allowable for their dependency on claim 1.
RE claim 15, the prior-art does not teach a method of assembling a rotor for a rotating electrical machine, the method comprising: pultruding a plurality of elongated each rotor segment including a first arc edge and a second arc edge and each rotor segment having a curved shape between the first arc edge and the second arc edge and of a radius generally corresponding to a rotor diameter, each rotor segment defining a magnet cavity extending between the first and second segment axial ends; inserting a magnetic bar into a magnet cavity of each of the plurality of rotor segments; and assembling a support annulus by circumferentially arranging the plurality of rotor segments in a radially adjacent manner with the first and second arc edges parallel to an axis line, the support annulus having a hollow cylindrical shape.
Claims 16-18 are allowable for their dependency on claim 15.
Claims 19 and 20 are allowable for similar reason as claims 15-18.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THOMAS TRUONG/Primary Examiner, Art Unit 2834